UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 26, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-398 LANCE, INC.(Exact name of Registrant as specified in its charter) North Carolina 56-0292920 (State of Incorporation) (I.R.S. Employer Identification Number) 13024 Ballantyne Corporate Place, Suite 900, Charlotte, North Carolina 28277 (Address of principal executive offices) Post Office Box 32395, Charlotte, North Carolina 28232-2395 (Mailing address of principal executive offices) Registrant’s telephone number, including area code: (704) 554-1421 Securities Registered Pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered $0.83-1/3 Par Value Common Stock The NASDAQ Stock Market LLC Securities Registered Pursuant to Section 12(g) of the Act:NONE Indicate by checkmark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No þ Indicate by checkmark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer þAccelerated filer ¨Non-accelerated filer ¨Smaller reporting company ¨ (do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨ Noþ The aggregate market value of shares of the Registrant’s $0.83-1/3 par value Common Stock, its only outstanding class of voting or nonvoting common equity, held by non-affiliates as of June 26, 2009, the last business day of the Registrant’s most recently completed second fiscal quarter, was approximately The number of shares outstanding of the Registrant’s $0.83-1/3 par value Common
